Citation Nr: 0729419	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-11 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for dysthymic disorder, 
to include as secondary to service connected disabilities. 

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) due to service-
connected disabilities.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from May 1975 to May 1978 
and February 1982 to February 1988. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  For 
the reasons detailed below, the Board concludes that a remand 
is required to comply with these duties.

The Board observes that the evidence of record, to include a 
November 2003 VA outpatient treatment report, demonstrates 
that the veteran has been diagnosed with dysthymic disorder.  
The veteran has several service-connected disorders, to 
include arthritis of multiple joints, and the veteran 
contends that suffering from these conditions over the years 
has caused him to develop dysthymic disorder.  The veteran's 
representative has requested that this case be remanded to 
afford the veteran a VA examination to determine if there is 
an etiologic relationship between the service connected 
disabilities and dysthymic disorder.  Upon review of the 
evidence in light of this contention, the Board concludes 
that the veteran must be afforded the requested examination 
in order to ensure compliance with duty to assist establish 
by law.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
  
With regard to the issue of entitlement to TDIU, a favorable 
resolution of the veteran's claim for service connection for 
a dysthymic disorder could potentially impact the 
adjudication of the claim for TDIU.  As such, the Board finds 
the TDIU issue to be inextricably intertwined with the other 
claim on appeal, and adjudication of this issue by the Board 
must thus be deferred.  Harris v Derwinski, 1 Vet. App. 80 
(1991).  The fact that the resolution of the TDIU claim must 
be deferred will provide the RO with an opportunity to afford 
the veteran a social and industrial survey as requested by 
the veteran's representative in his April 2007 presentation 
to the Board.  The necessary delay in the adjudication of the 
veteran's claim for TDIU will also allow the RO to provide 
the veteran with a letter providing the specific notice 
pertaining to claims for TDIU required by law, as such a 
letter has not been provided to the veteran.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2006).   

For the reasons stated above, this case is REMANDED for the 
following development: 

1.  Provide the veteran with a letter 
that includes the information needed to 
substantiate his claim for TDIU; the 
evidence or information he should submit; 
the information or evidence that VA will 
obtain; and information as to effective 
dates.  The notice should also tell the 
veteran to submit any pertinent evidence 
in his possession.  

2.  The veteran must be afforded a VA 
psychiatric examination that includes an 
opinion as to whether it is as likely as 
not (i.e., by a probability of 50 percent 
or greater) that the veteran's dysthymic 
disorder is etiologically related to his 
service connected disabilities, to 
include by way of aggravation.  The 
claims files must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  A complete 
rationale for the opinions must be 
provided.  The report prepared must be 
typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of these claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO must arrange for a social and 
industrial survey in which the veteran is 
to be interviewed by a social worker at 
his home to ascertain his daily 
activities, interactions and support 
group, hobbies or leisure pursuits, and 
any occupational or other gainful 
activities he is engaged in or has 
engaged in recently.  The claims folders 
and a copy of this remand must be made 
available for review by the social worker 
in conjunction with the survey.  The 
social worker must make appropriate 
contacts and inquiries to verify the 
veteran's reported activities and contact 
groups.  The social worker must ask any 
current and past employer about the 
quality and reliability of the veteran's 
work, the nature of any missed work, 
reasons for the veteran leaving/ being 
fired from his last employment, and the 
effectiveness of his work interactions.  
The social worker must elicit and set 
forth pertinent facts regarding the 
veteran's medical history, education, 
employment history, social adjustment, 
and current behavior and health.  The 
social worker must then address how 
service-connected disability alone, 
limits the veteran's employment 
opportunities, and whether such 
disability, alone, regardless of the 
veteran's age or other disorders, renders 
him unemployable.

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the psychiatric examination report 
and social and industrial survey to 
ensure that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the claims must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John Kitlas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



